Citation Nr: 1501658	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  05-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.

2. Entitlement to an initial compensable rating for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Counsel








INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). By an April 2003 rating decision of the RO in Cleveland, Ohio, service connection for a mood disorder, claimed as depression, was denied and the RO declined to reopen the Veteran's previously denied claim for service connection for PTSD. The Board reopened the PTSD claim in October 2008 and granted service connection for PTSD in September 2011, at which time it also remanded the claim for service connection for an acquired psychiatric disorder for further development. An April 2012 rating decision of the RO in Louisville, Kentucky, assigned an initial noncompensable rating to the Veteran's PTSD. 

The Veteran was represented by a state legal aid agency. By a June 2014 letter, the Veteran's attorney informed the Board that the Veteran had moved from Ohio to Kentucky and was no longer eligible for the agency's services. The attorney requested an extension of time in order for the Veteran to secure new representation. The Board, in a July 2014 letter, granted the motion and informed the Veteran that he had 90 days to appoint a new representative. To date, there is no indication that the Veteran has appointed new representation and proceeds herein pro se.  

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The most recent VA treatment records associated with the claims file are dated in February 2012. On remand, the Veteran's updated VA treatment records should be obtained and associated with his claims file. 

The Veteran seeks service connection for an acquired psychiatric disorder and a higher rating for his service-connected PTSD. The issues are complicated by his diagnoses of drug and alcohol abuse, in active phase or early or complete remission, during the appellate period. VA examiners, most recently, in March 2012 and September 2012, have found that the Veteran does not meet the diagnostic criteria for PTSD or an acquired psychiatric disorder beyond that of diagnoses related to drug and alcohol dependence. He has thus been denied service connection for an acquired psychiatric disorder and his service-connected PTSD has been assigned an initial noncompensable rating. 

However, the Veteran has been treated during the appellate period for PTSD, as well as depressive disorder and a mood disorder, and was assigned GAF scores and results of mental status examinations were recorded on occasion. It remains possible that the Veteran has experienced full remission from his polysubstance abuse diagnoses since his last VA examination in September 2012, such that a new VA examination is warranted to determine if there exists an acquired psychiatric disorder unrelated to polysubstance abuse that may be related to service and to determine the severity of symptomatology related to PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VA Medical Center (VAMC) in Lexington, Kentucky, dated from February 2012 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified. 

2. Then, schedule the Veteran for a new VA psychiatric examination.

(a) The examiner should provide current diagnoses for any acquired psychiatric disorder, beyond that of PTSD, and not linked to polysubstance abuse, including, but not limited to, depressive disorder, bipolar disorder, or a mood disorder. If the Veteran does not have such, the examiner should clearly state that fact and provide a rationale to explain why the Veteran no longer meets the criteria for said diagnoses, including a reconciliation of the VA treatment records associated with the claims file diagnosing him with such disorders, assigning him GAF scores, and providing report of mental status examinations. 

(b) For any currently diagnosed acquired psychiatric disorder, the examiner should opine as to whether it is at least as likely as not that any current acquired psychiatric disorder, beyond that of PTSD, and not linked to polysubstance abuse, including, but not limited to, depressive disorder, bipolar disorder, or a mood disorder, had its onset in, or is otherwise related to the Veteran's active service. In this regard, the examiner should consider the Veteran's lay statements, given during VA examination in October 2002 of depression since service, and his in-service events, including those considered as causing his service-connected PTSD, including, but not limited to mortar attacks and an ammunition explosion. 
(c) Also, for any currently diagnosed acquired psychiatric disorder, beyond that of PTSD, and not linked to polysubstance abuse, including, but not limited to, depressive disorder, bipolar disorder, or a mood disorder, the examiner should describe in detail whether such disorder(s) is/are manifested by symptoms wholly separate from the Veteran's service-connected PTSD. If his psychiatric symptoms are impossible to differentiate from service-connected PTSD, the examiner should clearly state such, with a rationale supporting the conclusion.

(d) Finally, as a wholly separate discussion, based on examination results and indicated testing, the examiner should report as to the severity of the Veteran's PTSD. If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should clearly state that fact and provide a rationale to explain why the Veteran no longer meets the criteria for PTSD, including a reconciliation of the VA treatment records associated with the claims file diagnosing him with PTSD, assigning him GAF scores, and providing report of mental status examinations. 

All indicated tests and studies should be performed and all findings reported in detail. The claims file should be reviewed by the examiner, and the examination report should reflect that review. The examiner should provide a detailed rationale for the opinion and reconcile it with all pertinent evidence of record. If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative, if he appoints such, with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




